Execution Version

 

LIMITED GUARANTY

 

Limited Guaranty, dated as of December 10, 2013 (this “Limited Guaranty”), by
Dr. Wanchun Hou, People’s Republic of China Passport No: G34572959, and Mr.
Qiang Li, People’s Republic of China Passport No: G38438782 (each, a “Guarantor”
and together, the “Guarantors”), in favor of Trunkbow International Holdings
Limited, a Nevada corporation (the “Guaranteed Party”). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Merger Agreement (as defined below).

 

1.          LIMITED GUARANTY. (a) To induce the Guaranteed Party to enter into
an Agreement and Plan of Merger, dated as of the date of this Limited Guaranty
(as amended, restated, supplemented or otherwise modified from time to time, the
“Merger Agreement”), by and among Trunkbow Merger Group Limited, a business
company with limited liability incorporated under the laws of the British Virgin
Islands (“Parent”), Trunkbow International Merger Sub Limited, a Nevada
corporation and a direct wholly owned subsidiary of Parent (“Merger Sub”), and
the Guaranteed Party, pursuant to which Merger Sub will merge with and into the
Guaranteed Party, with the Guaranteed Party surviving the merger as a wholly
owned subsidiary of Parent, each of the Guarantors, intending to be legally
bound, hereby absolutely, unconditionally and irrevocably guarantees to the
Guaranteed Party, severally but not jointly, as a primary obligor and not merely
as surety, on the terms and subject to the conditions herein, the due and
punctual performance and discharge of his percentage, as set forth opposite his
name on Exhibit A hereto (each such Guarantor’s “Guaranteed Percentage”), of the
payment obligations of Parent to the Guaranteed Party under Section 8.5(c) of
the Merger Agreement as and when due (the “Guaranteed Obligations”), provided
that in no event shall a Guarantor’s aggregate liability under this Limited
Guaranty exceed such Guarantor’s Guaranteed Percentage of the Guaranteed
Obligations (the “Maximum Amount”). This Limited Guaranty shall be enforced for
the payment of money only. All payments hereunder shall be made in lawful money
of the United States, in immediately available funds. Each Guarantor shall make
all payments hereunder free and clear of any deduction, offset, defense, claim
or counterclaim of any kind, except as expressly provided in this Limited
Guaranty. Each Guarantor acknowledges that the Guaranteed Party entered into the
Merger Agreement and the Transactions in reliance on this Limited Guaranty.

 

(b)            If Parent fails to fully and timely discharge any of the
Guaranteed Obligations when due, then (i) each Guarantor’s liabilities and
obligations to the Guaranteed Party hereunder in respect of his Guaranteed
Percentage of the Guaranteed Obligations shall, on demand, become immediately
due and payable, (ii) each Guarantor hereby agrees to promptly fully perform and
discharge, or to cause to be promptly fully performed or discharged, any such
Guaranteed Percentage of the Guaranteed Obligations, and (iii) the Guaranteed
Party may at any time and from time to time, at the Guaranteed Party's option,
and so long as Parent or Merger Sub remains in breach of any Guaranteed
Obligation, take any and all actions available hereunder or under applicable Law
to collect such Guaranteed Obligation from any of the Guarantors subject to his
Maximum Amount. In furtherance of the foregoing, each Guarantor acknowledges
that the Guaranteed Party may, in its sole discretion, bring and prosecute a
separate action or actions against such Guarantor for his Guaranteed Percentage
of the Guaranteed Obligations, regardless of whether any action is brought
against Parent, Merger Sub or the other Guarantor.

 

 

 

 

(c)           Each Guarantor agrees, severally but not jointly, to pay his
Guaranteed Percentage of all reasonable and documented out-of-pocket expenses
(including reasonable fees and expenses of counsel) incurred by the Guaranteed
Party in connection with the enforcement of its rights hereunder if (i) any of
the Guarantors asserts in any litigation or other proceeding that this Limited
Guaranty is illegal, invalid or unenforceable in accordance with its terms or
(ii) it has been finally determined by the court in accordance with Section 11
that any of the Guarantors is liable for, but has failed to perform, such
Guarantor’s Guaranteed Percentage of the Guaranteed Obligations hereunder. The
parties agree that such amounts, if paid, will not be included within a
determination of the Maximum Amount.

 

(d)         The parties hereto acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Limited Guaranty
were not performed in accordance with its specific terms or were otherwise
breached and further agree that the Guaranteed Party shall be entitled to an
injunction, specific performance and other equitable relief against the
Guarantors to prevent breaches of this Limited Guaranty and to enforce
specifically the terms and provisions hereof, in addition to any other remedy to
which it is entitled at law or in equity, and shall not be required to provide
any bond or other security in connection with any such order or injunction. Each
Guarantor further agrees not to oppose the granting of any such injunction,
specific performance and other equitable relief on the basis that (i) the
Guaranteed Party has an adequate remedy at Law or (ii) an award of an
injunction, specific performance or other equitable relief is not an appropriate
remedy for any reason at law or equity (collectively, the “Prohibited
Defenses”).

 

2.          NATURE OF GUARANTY. The Guaranteed Party shall not be obligated to
file any claim relating to the Guaranteed Obligations in the event that Parent
or Merger Sub becomes subject to a bankruptcy, reorganization or similar
proceeding, and the failure of the Guaranteed Party to so file shall not affect
the Guarantors’ obligations hereunder. Subject to the terms hereof, each
Guarantor’s liability here is absolute, unconditional, irrevocable and
continuing irrespective of any modification, amendment or waiver or any consent
to departure from the Merger Agreement that may be agreed to by Parent or Merger
Sub. In the event that any payment by any Guarantor to the Guaranteed Party in
respect of his Guaranteed Percentage of the Guaranteed Obligations is rescinded
or must otherwise be returned for any reason whatsoever, such Guarantor shall
remain liable hereunder with respect to such Guaranteed Percentage of the
Guaranteed Obligations as if such payment had not been made. This Limited
Guaranty is an unconditional guarantee of payment and not of collectibility.

 

2

 

 

3.          CHANGES IN GUARANTEED OBLIGATIONS, CERTAIN WAIVERS. Subject to
clause (i) of the last sentence of Section 5 below, each Guarantor agrees that
the Guaranteed Party may, in its sole discretion, at any time and from time to
time, without notice to or further consent of the Guarantors, extend the time of
performance of any of the Guaranteed Obligations, and may also make any
agreement with Parent, Merger Sub or with any other Person interested in the
Transactions, for the extension, renewal, payment, compromise, discharge or
release thereof, in whole or in part, or for any modification of the terms
thereof or of any agreement between the Guaranteed Party and Parent, Merger Sub
or such other Person without in any way impairing or affecting the Guarantors’
obligations under this Limited Guaranty or affecting the validity or
enforceability of this Limited Guaranty. Each Guarantor agrees that his
obligations hereunder shall not be released or discharged, in whole or in part,
or otherwise affected by (a) the failure or delay of the Guaranteed Party to
assert any claim or demand or to enforce any right or remedy against Parent,
Merger Sub or any other Person interested in the Transactions; (b) any change in
the time, place or manner of payment of any of his Guaranteed Percentage of the
Guaranteed Obligations or any rescission, waiver, compromise, consolidation or
other amendment or modification of any of the terms of the Merger Agreement or
any other agreement evidencing, securing or otherwise executed by Parent, Merger
Sub and the Guaranteed Party in connection with his Guaranteed Percentage of the
Guaranteed Obligations; (c) the addition, substitution, any legal or equitable
discharge or release (in the case of a discharge or release, other than a
discharge or release of such Guarantor with respect to his Guaranteed Percentage
of the Guaranteed Obligations as a result of payment in full of his Guaranteed
Percentage of the Guaranteed Obligations in accordance with their terms, a
discharge or release of the Parent with respect to the Guaranteed Obligations
under the Merger Agreement, or as a result of defenses to the payment of the
Guaranteed Obligations that would be available to Parent under the Merger
Agreement) of such Guarantor or any Person now or hereafter liable with respect
to the Guaranteed Obligations or otherwise interested in the Transactions; (d)
any change in the corporate existence, structure or ownership of Parent, Merger
Sub or any other Person now or hereafter liable with respect to the Guaranteed
Obligations or otherwise interested in the Transactions; (e) the existence of
any claim, set-off, judgment or other right which such Guarantor may have at any
time against Parent, Merger Sub or the Guaranteed Party or any of their
respective Affiliates, whether in connection with his Guaranteed Percentage of
the Guaranteed Obligations or otherwise; (f) the adequacy of any other means the
Guaranteed Party may have of obtaining payment related to his Guaranteed
Percentage of the Guaranteed Obligations; or (g) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting Parent, Merger Sub or any
other Person now or hereafter liable with respect to his Guaranteed Percentage
of the Guaranteed Obligations or otherwise interested in the Transactions;. To
the fullest extent permitted by Law, Each Guarantor hereby expressly waives any
and all rights or defenses arising by reason of any Law which would otherwise
require any election of remedies by the Guaranteed Party. Each Guarantor waives
promptness, diligence, notice of the acceptance of this Limited Guaranty and of
his Guaranteed Percentage of the Guaranteed Obligations, presentment, demand for
payment, notice of non-performance, default, dishonor and protest, notice of the
incurrence of his Guaranteed Percentage of the Guaranteed Obligations and all
other notices of any kind (except for notices to be provided to Parent or Merger
Sub pursuant to the Merger Agreement or notices expressly provided pursuant to
this Limited Guaranty), all defenses which may be available by virtue of any
valuation, stay, moratorium Law or other similar Law now or hereafter in effect,
any right to require the marshalling of assets of Parent, Merger Sub or any
other Person now or hereafter liable with respect to his Guaranteed Percentage
of the Guaranteed Obligations or otherwise interested in the Transactions, and
all suretyship defenses generally (other than a breach by the Guaranteed Party
of this Limited Guaranty). Each Guarantor acknowledges that he will receive
substantial direct and indirect benefits from the Transactions and that the
waivers set forth in this Limited Guaranty are knowingly made in contemplation
of such benefits. Each Guarantor hereby covenants and agrees that he shall not
institute, directly or indirectly, and shall cause his Affiliates not to
institute, directly or indirectly, any proceeding asserting or assert as a
defense in any proceeding, (i) the Prohibited Defenses or, (ii) subject to
clause (ii) of the last sentence of Section 5 (No Subrogation) hereof, that this
Limited Guaranty is illegal, invalid or unenforceable in accordance with its
terms. The Guaranteed Party hereby agrees to the extent Parent or Merger Sub is
relieved of all or any portion of its Guaranteed Obligations under the Merger
Agreement, each Guarantor shall be similarly relieved of his corresponding
portion of the Guaranteed Obligations under this Limited Guaranty.

 

3

 

 

4.          NO WAIVER; CUMULATIVE RIGHTS. No failure on the part of the
Guaranteed Party to exercise, and no delay in exercising, any right, remedy or
power hereunder or under the Merger Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise by the Guaranteed Party of any right,
remedy or power hereunder preclude any other or future exercise of any right,
remedy or power hereunder. Each and every right, remedy and power hereby granted
to the Guaranteed Party or allowed it by Law or other contracts shall be
cumulative and not exclusive of any other, and may be exercised by the
Guaranteed Party at any time or from time to time subject to the terms and
provisions hereof. The Guaranteed Party shall not have any obligation to proceed
at any time or in any manner against, or exhaust any or all of the Guaranteed
Party’s rights against Parent, Merger Sub, the other Guarantor or any other
Person now or hereafter liable for any portion of the Guaranteed Obligations or
interested in the Transactions prior to proceeding against either Guarantor
hereunder, and the failure by the Guaranteed Party to pursue rights or remedies
against Parent, Merger Sub or the other Guarantor shall not relieve either
Guarantor of any of his liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Guaranteed Party.

 

5.          NO SUBROGATION. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that he may now have or hereafter
acquire against Parent or Merger Sub with respect to any of the Guaranteed
Obligations that arise from the existence, payment, performance or enforcement
of such Guarantor’s obligations under or in respect of this Limited Guaranty,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Guaranteed Party against Parent or Merger Sub, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from
Parent or Merger Sub, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until his Guaranteed Percentage of the Guaranteed
Obligations shall have been paid in full. If any amount shall be paid to either
Guarantor in violation of the immediately preceding sentence at any time prior
to the satisfaction in full of his Guaranteed Percentage of the Guaranteed
Obligations, such amount shall be received and held in trust for the benefit of
the Guaranteed Party, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to the Guaranteed Party in
the same form as so received (with any necessary endorsement or assignment) to
be credited and applied against all amounts payable by such Guarantor under this
Limited Guaranty. Notwithstanding anything to the contrary contained in this
Limited Guaranty or otherwise, the Guaranteed Party hereby agrees that other
than any discharge or release arising from the bankruptcy or insolvency of
Parent or Merger Sub and other defenses expressly waived hereby: (i) to the
extent Parent or Merger Sub is relieved of any of the Guaranteed Obligations
under the Merger Agreement, each Guarantor shall be similarly relieved of his
corresponding portion of the payment obligations under this Limited Guaranty;
(ii) each Guarantor shall have all defenses to the payment of its obligations
under this Limited Guaranty that would be available to Parent and/or Merger Sub
under the Merger Agreement with respect to the Guaranteed Obligations, as well
as any defenses in respect of any fraud or willful misconduct of the Guaranteed
Party hereunder or any breach by the Guaranteed Party of any of the terms or
provisions hereof.

 

4

 

 

6.          REPRESENTATIONS AND WARRANTIES. Each Guarantor hereby represents and
warrants that:

 

(a)          he is a resident of the People’s Republic of China (“PRC”) and he
has all requisite power and authority to execute, deliver and perform this
Limited Guaranty;

 

(b)          except as is not, individually or in the aggregate, reasonably
likely to impair or delay such Guarantor’s performance of his obligations in any
material respect, all consents, approvals, authorizations, permits of, filings
with and notifications to, any Governmental Entity necessary for the due
execution, delivery and performance of this Limited Guaranty by such Guarantor
have been obtained or made and all conditions thereof have been duly complied
with, and no other action by, and no notice to or filing with, any Governmental
Entity is required in connection with the execution, delivery or performance of
this Limited Guaranty by such Guarantor;

 

(c)          this Limited Guaranty constitutes a legal, valid and binding
obligation of the Guarantor and is enforceable against such Guarantor in
accordance with its terms, subject to Bankruptcy and Equity Exception; and

 

(d)          such Guarantor has the financial capacity to pay and perform his
obligations under this Limited Guaranty, and all funds necessary for such
Guarantor to fulfill his obligations under this Limited Guaranty shall be
available to such Guarantor for so long as this Limited Guaranty shall remain in
effect in accordance with Section 9 (Continuing Guaranty) hereof.

 

7.          NO ASSIGNMENT. The provisions of this Limited Guaranty shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither this Limited Guaranty nor any rights,
interests or obligations hereunder shall be assigned by either party hereto
(whether by operation of Law or otherwise) without the prior written consent of
the other parties (which consent shall not be unreasonably withheld, conditioned
or delayed); provided that no assignment by any party shall relieve the
assigning party of any of his or its obligations hereunder. Any purported
assignment in violation of this Limited Guaranty will be null and void.

 

8.          NOTICES. Any notice, request, instruction or other document to be
given hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, by
facsimile or overnight courier.

 

(a)          If to the Guarantors:

 

Dr. Wanchun Hou

Unit 1217-1218, 12F of Tower B, Gemdale Plaza
No. 91 Jianguo Road Chaoyang District, Beijing
People’s Republic of China

 

Mr. Qiang Li

Unit 1217-1218, 12F of Tower B, Gemdale Plaza
No. 91 Jianguo Road Chaoyang District, Beijing
People’s Republic of China

 

5

 

 

with a copy to (which shall not constitute notice):

 

Cleary Gottlieb Steen & Hamilton LLP

Twin Towers - West (23Fl), Jianguomenwai Da Jie

Chaoyang District

Beijing 100022, China

Attention: Ling Huang and W. Clayton Johnson

Facsimile: +852 2160 1087

Email: lhuang@cgsh.com and cjohnson@cgsh.com

 

(b)          If to the Guaranteed Party:

 

Trunkbow International Holdings Limited
Unit 1217-1218, 12F of Tower B, Gemdale Plaza
No. 91 Jianguo Road Chaoyang District, Beijing
People’s Republic of China

 

with a copy to (which copy shall not constitute notice):

 

Shearman & Sterling LLP
12th Floor, East Tower,

Twin Towers, B-12

Jianguomeiwai Da Jie,
Beijing, PRC
Attention: Lee Edwards, Esq.
Facsimile: +8610 6563 6001

Email: Lee.Edwards@Shearman.com

 

9.          CONTINUING GUARANTY. This Limited Guaranty shall remain in full
force and effect and shall be binding on each Guarantor, his successors and
assigns until such Guarantor’s Guaranteed Percentage of the Guaranteed
Obligations has been fully performed. Notwithstanding the foregoing, this
Limited Guaranty shall terminate with respect to a Guarantor and such Guarantor
shall have no further obligations under this Limited Guaranty as of the earliest
of: (i) the Effective Time, (ii) the termination of the Merger Agreement in
accordance with its terms where the Parent Termination Fee is not payable and
there is no unpaid expense obligation of Parent, and (iii) in the case of a
termination of the Merger Agreement for which the Parent Termination Fee is
payable, the date falling 90 days after such termination (unless, in the case of
clause (iii) above, the Guaranteed Party has previously made a written claim
under this Limited Guaranty prior to such date, in which case this Limited
Guaranty shall terminate upon the final, non-appealable resolution of such
action and satisfaction by such Guarantor of any of his obligations finally
determined or agreed to be owed by such Guarantor, consistent with the terms
hereof).

 

6

 

 

10.         NO RECOURSE. Neither Guarantor shall have any obligations under or
in connection with this Limited Guaranty except as expressly provided by this
Limited Guaranty. No liability shall attach to, and no recourse shall be had by
the Guaranteed Party, any of its Affiliates or any Person purporting to claim by
or through any of them or for the benefit of any of them, under any theory of
liability (including without limitation by attempting to pierce a corporate or
other veil or by attempting to compel any party to enforce any actual or
purported right that they may have against any Person) against any former,
current or future equity holders, controlling Person, directors, officers,
employees, agents, general or limited partners, managers, members or Affiliates
of a Guarantor, a Sponsor, Merger Sub or Parent, or any former, current or
future equity holders, controlling Persons, directors, officers, employees,
agents, general or limited partners, managers, members or Affiliates of any of
the foregoing, excluding however the Guarantors, the Sponsors, Parent and Merger
Sub and their respective successors and assigns (each a “Non-Recourse Party” and
collectively the “Non-Recourse Parties”) in any way under or in connection with
this Limited Guaranty, the Merger Agreement, any other agreement or instrument
executed or delivered in connection with this Limited Guaranty or the Merger
Agreement or the Transactions, except for claims (i) against the Guarantors and
their respective successors and assigns under this Limited Guaranty pursuant to
the terms hereof, (ii) against the Sponsors (as defined in the applicable Equity
Commitment Letter) and their respective successors and assigns under the
Equitable Commitment Letter pursuant to the terms thereof, and (iii) for the
avoidance of doubt, against Parent and Merger Sub and their respective
successors and assigns under the Merger Agreement pursuant to the terms thereof
((i), (ii) and (iii) together, the “Retained Claims”).

 

11.         GOVERNING LAW; SUBMISSION TO JURISDICTION. This Limited Guaranty
shall be governed by and construed in accordance with the Laws of the State of
New York, without giving effect to the choice of Law principles thereof, except
that matters relating to the fiduciary duties of the board of the Guaranteed
Party and internal corporate affairs of the Guaranteed Party shall be governed
by the Laws of the State of Nevada. The parties agree that any Proceeding
brought by any party to enforce any provision of, or based on any matter arising
out of or in connection with this Limited Guaranty shall be brought in any U.S.
federal court or state court of New York sitting in the Borough of Manhattan,
the City of New York. Each of the parties submits to the jurisdiction of any
such court in any Proceeding seeking to enforce any provision of, or based on
any matter arising out of, or in connection with, this Limited Guaranty, and
hereby irrevocably waives the benefit of jurisdiction derived from present or
future domicile or otherwise in such Proceeding. Each party irrevocably waives,
to the fullest extent permitted by Law, any objection that it may now or
hereafter have to the laying of the venue of any such Proceeding in any such
court or that any such Proceeding brought in any such court has been brought in
an inconvenient forum.

 

12.         COUNTERPARTS. This Limited Guaranty shall not be effective until it
has been executed and delivered by all parties hereto. This Limited Guaranty may
be executed in any number of counterparts, each such counterpart being deemed to
be an original instrument, but all such counterparts shall together constitute
one and the same agreement. This Limited Guaranty may be executed and delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
and in the event this Limited Guaranty is so executed and delivered, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 



7

 

 

13.         SEVERABILITY. The provisions of this Limited Guaranty shall be
deemed severable and if any provision of this Limited Guaranty or the
application thereof to any Person or any circumstance is determined to be
invalid, illegal, void or unenforceable, the remaining provisions hereof shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party; provided, however, that this Limited Guaranty may not be enforced without
giving effect to the limitation of the amount payable by each Guarantor
severally hereunder equal to his Guaranteed Percentage of the Maximum Amount as
provided in Section 1 hereof and to the provisions of Sections 9 (Continuing
Guaranty) and 10 (No Recourse). Upon such determination that any provision or
the application thereof is invalid, illegal, void or unenforceable, the parties
hereto shall negotiate in good faith to modify this Limited Guaranty so as to
effect the original intent of the parties hereto as closely as possible in a
mutually acceptable manner so that the transactions contemplated hereby are
consummated as originally contemplated to the fullest extent permitted by
applicable Law.

 

14.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO TRIAL BY JURY IN ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS LIMITED
GUARANTY OR ANY DOCUMENTS OR INSTRUMENTS REFERRED TO IN THIS LIMITED GUARANTY,
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR THE ACTIONS OF GUARANTORS
AND THE GUARANTEED PARTY IN NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT OF THIS LIMITED GUARANTY.

 

15.         NO THIRD PARTY BENEFICIARIES. Except for the rights of the
Non-Recourse Parties provided hereunder, this Limited Guaranty shall be binding
upon and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns, and nothing express or implied in this Limited
Guaranty is intended to, or shall, confer upon any other Person any benefits,
rights or remedies under or by reason of, or any rights to enforce or cause the
Guaranteed Party to enforce, the obligations set forth herein.

 

16.         MISCELLANEOUS.

 

(a)          This Limited Guaranty, together with the Merger Agreement
(including any schedules, exhibits and annexes thereto) and other Buyer Group
Contracts, constitutes the entire agreement with respect to the subject matter
hereof and supersedes any and all prior discussions, negotiations, proposals,
undertakings, understandings and agreements, whether written or oral, among
Parent, Merger Sub and the Guarantors or any of their respective Affiliates on
the one hand, and the Guaranteed Party or any of its Affiliates on the other
hand. No amendment, modification or waiver of any provision hereof shall be
enforceable unless approved by the Guaranteed Party and the Guarantors in
writing.

 

(b)          The descriptive headings contained in this Limited Guaranty are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Limited Guaranty.

 

(c)          All parties hereto acknowledge that such party and his (or its)
counsel have reviewed this Limited Guaranty and that any rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Limited Guaranty.

 

[The remainder of this page is left blank intentionally]

 

8

 

 

IN WITNESS WHEREOF, the Guaranteed Party has caused this Limited Guaranty to be
executed and delivered as of the date first written above by its officer
thereunto duly authorized.

 

  Trunkbow International Holdings Limited         By:  /s/ Kokhui Tan     Name:
Kokhui Tan     Title: Director

 

[Signature Page to Limited Guaranty] 

 

 

 

 

IN WITNESS WHEREOF, Each Guarantor has executed and delivered this Limited
Guaranty as of the date first written above.

 

  Dr. Wanchun Hou       /s/ Wanchun Hou       Mr. Qiang Li       /s/ Qiang Li

 

[Signature Page to Limited Guaranty]

 

 

 

 

Exhibit A

 

Guarantor   Guaranteed Percentage Dr. Wanchun Hou   52.97% Mr. Qiang Li   47.03%

 

 

 